Exhibit 10.4

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

This Director and Officer Indemnification Agreement, dated as of July 27, 2016
(this “Agreement”), is made by and between SAExploration Holdings, Inc., a
Delaware corporation (the “Company”), and             (“Indemnitee”).

RECITALS:

A. Section 141 of the Delaware General Corporation Law provides that the
business and affairs of a corporation shall be managed by or under the direction
of its board of directors.

B. Pursuant to Sections 141 and 142 of the Delaware General Corporation Law,
significant authority with respect to the management of the Company has been
delegated to the officers of a corporation.

C. By virtue of the managerial prerogatives vested in the directors and officers
of a Delaware corporation, directors and officers act as fiduciaries of the
corporation and its stockholders.

D. The Company’s certificate of incorporation and bylaws (collectively, the
“Constituent Documents”) expressly provide that the indemnification provisions
set forth therein are not exclusive, and thereby contemplate that contracts may
be entered into between the Company and members of the Company’s Board of
Directors (the “Board”), officers and other persons with respect to
indemnification.

D. Thus, it is critically important to the Company and its stockholders that the
Company be able to attract and retain the most capable persons reasonably
available to serve as directors and officers of the Company.

E. In recognition of the need for corporations to be able to induce capable and
responsible persons to accept positions in corporate management, Delaware law
authorizes (and in some instances requires) corporations to indemnify their
directors and officers, and further authorizes corporations to purchase and
maintain insurance for the benefit of their directors and officers.

F. The Delaware courts have recognized that indemnification by a corporation
serves the dual policies of (1) allowing corporate officials to resist
unjustified lawsuits, secure in the knowledge that, if vindicated, the
corporation will bear the expense of litigation and (2) encouraging capable
women and men to serve as corporate directors and officers, secure in the
knowledge that the corporation will absorb the costs of defending their honesty
and integrity.

G. Delaware law also authorizes a corporation to pay in advance of the final
disposition of an action, suit or proceeding the expenses incurred by a director
or officer in the defense thereof, and any such right to the advancement of
expenses may be made separate and distinct from any right to indemnification and
need not be subject to the satisfaction of any standard of conduct or otherwise
affected by the merits of any claims against the director or officer.



--------------------------------------------------------------------------------

H. The number of lawsuits challenging the judgment and actions of directors and
officers of Delaware corporations, the costs of defending those lawsuits, and
the threat to directors’ and officers’ personal assets have all materially
increased over the past several years, chilling the willingness of capable women
and men to undertake the responsibilities imposed on corporate directors and
officers.

I. Recent federal legislation and rules adopted by the Securities and Exchange
Commission and the national securities exchanges have imposed additional
disclosure and corporate governance obligations on directors and officers of
public companies and have exposed such directors and officers to new and
substantially broadened civil liabilities.

J. These legislative and regulatory initiatives have also exposed directors and
officers of public companies to a significantly greater risk of criminal
proceedings, with attendant defense costs and potential criminal fines and
penalties.

K. The authority of a corporation to indemnify and advance the costs of defense
to its directors and officers applies to criminal proceedings as well as to
civil, administrative and investigative proceedings.

L. Indemnitee is a director or officer of the Company and his or her willingness
to serve in such capacity is predicated, in substantial part, upon the Company’s
willingness to indemnify him or her in accordance with the principles reflected
above, to the fullest extent permitted by applicable law, including but not
limited to the laws of the State of Delaware and the U.S. federal securities
laws, and upon the other undertakings set forth in this Agreement.

M. Therefore, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
continued service as a director or officer of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the
Constituent Documents, any change in the composition of the Board or any
change-in-control or business combination transaction relating to the Company),
the Company wishes to provide in this Agreement for the indemnification of and
the advancement of Expenses (as defined in Section 1(e)) to Indemnitee as set
forth in this Agreement and for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.

N. In light of the considerations referred to in the preceding recitals, it is
the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.

 

2



--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any threatened, pending or completed inquiry or
investigation, whether made, instituted or conducted by or at the behest of the
Company or any other person, including any federal, state or other court or
governmental entity or agency and any committee or other representative of any
corporate constituency, that Indemnitee determines might lead to the institution
of any such claim, demand, action, suit or proceeding.

(b) “Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 10% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute control for purposes of this definition.

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.

(d) “ERISA Losses” means any taxes, penalties or other liabilities under the
Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of
the Internal Revenue Code of 1986, as amended.

(e) “Expenses” means attorneys’ and experts’ fees, retainers, costs and expenses
and all other costs and expenses paid or payable in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to investigate, defend, be a witness in or participate in
(including on appeal), any Claim, other than the fees, expenses and costs in
respect of which the Company is expressly stated in Section 15 to have no
obligation. Expenses also shall include (i) Expenses incurred in connection with
any appeal resulting from any Claim, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent, and (ii) for purposes of Section 4 only,
Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, by
litigation or otherwise. The parties agree that for the purposes of any
advancement of Expenses for which Indemnitee has made written demand to the
Company in accordance with this Agreement, all Expenses included in such demand
that are certified by affidavit of Indemnitee’s counsel as being reasonable
shall be presumed conclusively to be reasonable.

 

3



--------------------------------------------------------------------------------

(f) “Incumbent Directors” means the individuals who, as of the date hereof, are
members of the Board and any individual becoming a member of the Board
subsequent to the date hereof whose election, nomination for election by the
Company’s stockholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act of 1934, as amended) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

(g) “Indemnifiable Claim” means any Claim based upon, arising out of or
resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Company or as a director, officer, employee, member, manager, trustee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise, whether or not for profit
(including any employee benefit plan or related trust), as to which Indemnitee
is or was serving at the request of the Company as a director, officer,
employee, member, manager, trustee or agent, (ii) any actual, alleged or
suspected act or failure to act by Indemnitee in respect of any business,
transaction, communication, filing, disclosure or other activity of the Company
or any other entity or enterprise referred to in clause (i) of this sentence, or
(iii) Indemnitee’s status as a current or former director, officer, employee or
agent of the Company or as a current or former director, officer, employee,
member, manager, trustee or agent of the Company or any other entity or
enterprise referred to in clause (i) of this sentence or any actual, alleged or
suspected act or failure to act by Indemnitee in connection with any obligation
or restriction imposed upon Indemnitee by reason of such status; provided,
however, that except for compulsory counterclaims, Indemnifiable Claim shall not
include any Claim initiated by Indemnitee against the Company or any director or
officer of the Company unless (1) the Incumbent Directors consented to the
initiation of such Claim prior to its initiation, (2) the Incumbent Directors
authorize the Company to join in such Claim, or (3) such Claim is initiated
solely to enforce Indemnitee’s rights under this Agreement. In addition to any
service at the actual request of the Company, for purposes of this Agreement,
Indemnitee shall be deemed to be serving or to have served at the request of the
Company as a director, officer, employee, member, manager, trustee or agent of
another entity or enterprise if Indemnitee is or was serving as a director,
officer, employee, member, manager, trustee or agent of such entity or
enterprise and (i) such entity or enterprise is or at the time of such service
was a Controlled Affiliate, (ii) such entity or enterprise is or at the time of
such service was an employee benefit plan (or related trust) sponsored or
maintained by the Company or a Controlled Affiliate, or (iii) the Company or a
Controlled Affiliate directly or indirectly caused or authorized Indemnitee to
be nominated, elected, appointed, designated, employed, engaged or selected to
serve in such capacity.

 

4



--------------------------------------------------------------------------------

(h) “Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim.

(i) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company (or any
Subsidiary) or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
named (or, as to a threatened matter, reasonably likely to be named) party to
the Indemnifiable Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

(j) “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA Losses and
amounts paid or payable in settlement, including all interest, assessments and
other charges paid or payable in connection with or in respect of any of the
foregoing.

(k) “Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the outstanding Voting Stock.

(l) “Voting Stock” means securities entitled to vote generally in the election
of directors (or similar governing bodies).

2. Indemnification Obligation. Subject to Section 8, the Company shall indemnify
and hold harmless Indemnitee, to the fullest extent permitted or required by
applicable law, including but not limited to the laws of the State of Delaware
and the U.S. federal securities laws, in effect on the date hereof or as such
laws may from time to time hereafter be amended to increase the scope of such
permitted or required indemnification, against any and all Indemnifiable Claims
and Indemnifiable Losses; provided, however, that no repeal or amendment of any
applicable law, including but not limited to the laws of the State of Delaware
and the U.S. federal securities laws, shall in any way diminish or adversely
affect the rights of Indemnitee pursuant to this Agreement in respect of any
occurrence or matter arising prior to any such repeal or amendment.

3. Advancement of Expenses. Indemnitee shall have the right to advancement by
the Company prior to the final disposition of any Indemnifiable Claim of any and
all Expenses relating to, arising out of or resulting from any Indemnifiable
Claim paid or incurred by Indemnitee or which Indemnitee determines are
reasonably likely to be paid or incurred by Indemnitee. Indemnitee’s right to
such advancement is not subject to the satisfaction of any standard of conduct
and is not conditioned upon any prior determination that Indemnitee is entitled
to indemnification under this Agreement with respect to the Indemnifiable Claim
or the absence of any prior determination to the contrary. Without limiting the
generality or effect of the foregoing, within five business days after any
request by Indemnitee, the Company shall, in accordance with such request (but
without duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance
to Indemnitee funds in an amount sufficient to pay such Expenses, or
(c) reimburse Indemnitee for such Expenses; provided that Indemnitee shall
repay, without interest

 

5



--------------------------------------------------------------------------------

any amounts actually advanced to Indemnitee that, at the final disposition of
the Indemnifiable Claim to which the advance related, were in excess of amounts
paid or payable by Indemnitee in respect of Expenses relating to, arising out of
or resulting from such Indemnifiable Claim. In connection with any such payment,
advancement or reimbursement, if delivery of an undertaking is a legally
required condition precedent to such payment, advance or reimbursement,
Indemnitee shall execute and deliver to the Company an undertaking in the form
attached hereto as Exhibit A (subject to Indemnitee filling in the blanks
therein and selecting from among the bracketed alternatives therein), which need
not be secured and shall be accepted by the Company without reference to
Indemnitee’s ability to repay the Expenses. In no event shall Indemnitee’s right
to the payment, advancement or reimbursement of Expenses pursuant to this
Section 3 be conditioned upon any undertaking that is less favorable to
Indemnitee than, or that is in addition to, the undertaking set forth in Exhibit
A.

4. Indemnification for Additional Expenses. Without limiting the generality or
effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request, any
and all Expenses paid or incurred by Indemnitee or which Indemnitee determines
are reasonably likely to be paid or incurred by Indemnitee in connection with
any Claim made, instituted or conducted by Indemnitee, in each case to the
fullest extent permitted or required by applicable law, including but not
limited to the laws of the State of Delaware and the U.S. federal securities
laws, in effect on the date hereof or as such laws may from time to time
hereafter be amended to increase the scope of such permitted or required
indemnification, reimbursement or advancement of such Expenses, for
(a) indemnification or payment, advancement or reimbursement of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Indemnifiable Claims, and/or (b) recovery under any directors’ and officers’
liability insurance policies maintained by the Company; provided, however, that
Indemnitee shall return, without interest, any such advance of Expenses (or
portion thereof) which remains unspent at the final disposition of the Claim to
which the advance related.

5. Contribution. To the fullest extent permissible under applicable law,
including but not limited to the laws of the State of Delaware and the U.S.
federal securities laws, in effect on the date hereof or as such law may from
time to time hereafter be amended to increase the scope of permitted or required
indemnification, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the payment of any and all
Indemnifiable Claims or Indemnifiable Losses, in such proportion as is fair and
reasonable in light of all of the circumstances in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Indemnifiable Claim or
Indemnifiable Loss and/or (ii) the relative fault of the Company (and its other
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s); provided that such contribution shall not
be required where it is determined, pursuant to a final disposition of such
Indemnifiable Claim or Indemnifiable Loss in accordance with Section 8, that
Indemnitee is not entitled to indemnification by the Company with respect to
such Indemnifiable Claim or Indemnifiable Loss. The Company will indemnify and
hold harmless Indemnitee from any claim of contribution that may be brought by
directors, officers, employees or other agents or representatives of the
Company, other than Indemnitee, who may be jointly liable with Indemnitee.

 

6



--------------------------------------------------------------------------------

6. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss, but not for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

7. Procedure for Notification. To obtain indemnification under this Agreement in
respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall submit
to the Company a written request therefor, including a brief description (based
upon information then available to Indemnitee) of such Indemnifiable Claim or
Indemnifiable Loss. If, at the time of the receipt of such request, the Company
has directors’ and officers’ liability insurance in effect under which coverage
for such Indemnifiable Claim or Indemnifiable Loss is potentially available, the
Company shall give prompt written notice of such Indemnifiable Claim or
Indemnifiable Loss to the applicable insurers in accordance with the procedures
set forth in the applicable policies. The Company shall provide to Indemnitee a
copy of such notice delivered to the applicable insurers, and copies of all
subsequent correspondence between the Company and such insurers regarding the
Indemnifiable Claim or Indemnifiable Loss, in each case substantially
concurrently with the delivery or receipt thereof by the Company. If requested
by Indemnitee, the Company shall use its reasonable best efforts, at the
Company’s expense, to enforce on behalf of and for the benefit of Indemnitee all
rights (including rights to receive payment) that may exist under the applicable
policies of insurance in relation to such Indemnifiable Claim or Indemnifiable
Loss. The failure by Indemnitee to timely notify the Company of any
Indemnifiable Claim or Indemnifiable Loss shall not relieve the Company from any
liability hereunder unless, and only to the extent that, the Company did not
otherwise learn of such Indemnifiable Claim or Indemnifiable Loss and such
failure results in forfeiture by the Company of substantial defenses, rights or
insurance coverage.

8. Determination of Right to Indemnification.

(a) To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against Indemnifiable Losses relating to,
arising out of or resulting from such Indemnifiable Claim in accordance with
Section 2 and no Standard of Conduct Determination (as defined in Section 8(b))
shall be required with respect to such Indemnifiable Claim. To the extent that
Indemnitee’s involvement in an Indemnifiable Claim is to prepare to serve and
serve as a witness, and not as a party, the Indemnitee shall be indemnified
against all Losses incurred in connection therewith to the fullest extent
allowable by law and no Standard of Conduct Determination (as defined below)
shall be required.

(b) To the extent that the provisions of Section 8(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of, any determination
of whether Indemnitee has satisfied any applicable standard of conduct under
applicable law, including but not limited to Delaware law and the U.S. federal
securities laws, that is a legally required condition precedent to
indemnification of Indemnitee hereunder against Indemnifiable Losses

 

7



--------------------------------------------------------------------------------

relating to, arising out of or resulting from such Indemnifiable Claim (a
“Standard of Conduct Determination”) shall be made as follows: (i) by a majority
vote of the Disinterested Directors, even if less than a quorum of the Board,
(ii) if such Disinterested Directors so direct, by a majority vote of a
committee of Disinterested Directors designated by a majority vote of all
Disinterested Directors, or (iii) if there are no such Disinterested Directors
or if Indemnitee so requests, by Independent Counsel, selected by the Indemnitee
and approved by the Board (such approval not to be unreasonably withheld,
delayed or conditioned), in a written opinion addressed to the Board, a copy of
which shall be delivered to Indemnitee; provided, however, that if at the time
of any Standard of Conduct Determination Indemnitee is neither a director nor an
officer of the Company, such Standard of Conduct Determination may be made by or
in the manner specified by the Board, any duly authorized committee of the Board
or any duly authorized officer of the Company (unless Indemnitee requests that
such Standard of Conduct Determination be made by Independent Counsel, in which
case such Standard of Conduct Determination shall be made by Independent
Counsel). Indemnitee will cooperate with the person or persons making such
Standard of Conduct Determination, including providing to such person or
persons, upon reasonable advance request, any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. The
Company shall indemnify and hold harmless Indemnitee against and, if requested
by Indemnitee, shall reimburse Indemnitee for, or advance to Indemnitee, within
five business days of such request, any and all costs and expenses (including
attorneys’ and experts’ fees and expenses) incurred by Indemnitee in so
cooperating with the person or persons making such Standard of Conduct
Determination.

(c) The Company shall use its reasonable efforts to cause any Standard of
Conduct Determination required under Section 8(b) to be made as promptly as
practicable. If (i) the person or persons empowered or selected under Section 8
to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) receipt by the Company of
written notice from Indemnitee advising the Company of the final disposition of
the applicable Indemnifiable Claim (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, and (ii) Indemnitee shall
have fulfilled his or her obligations set forth in the second sentence of
Section 8(b), then Indemnitee shall be deemed to have satisfied the applicable
standard of conduct; provided that such 30-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person or persons
making such determination in good faith requires such additional time for
obtaining or evaluating any documentation or information relating thereto.

(d) If (i) Indemnitee shall be entitled to indemnification hereunder against any
Indemnifiable Losses pursuant to Section 8(a), (ii) no determination of whether
Indemnitee has satisfied any applicable standard of conduct under Delaware law
is a legally required condition precedent to indemnification of Indemnitee
hereunder against any Indemnifiable Losses, or (iii) Indemnitee has been
determined or deemed pursuant to Section 8(b) or (c) to have satisfied any
applicable standard of conduct under Delaware law which is a legally required
condition precedent to indemnification of Indemnitee hereunder against any
Indemnifiable Losses, then the Company shall pay to Indemnitee, within five
business days after the later of (x) the Notification Date in respect of the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.

 

8



--------------------------------------------------------------------------------

9. Presumption of Entitlement.

(a) In making a determination of whether Indemnitee has been successful on the
merits or otherwise in defense of any Indemnifiable Claim or any portion thereof
or in defense of any issue or matter therein, the Company acknowledges that a
resolution, disposition or outcome short of dismissal or final judgment,
including outcomes that permit Indemnitee to avoid expense, delay,
embarrassment, injury to reputation, distraction, disruption or uncertainty, may
constitute such success. In the event that any Indemnifiable Claim or any
portion thereof or issue or matter therein is resolved or disposed of in any
manner other than by adverse judgment against Indemnitee (including any
resolution or disposition thereof by means of settlement with or without payment
of money or other consideration), it shall be presumed that Indemnitee has been
successful on the merits or otherwise in defense of such Indemnifiable Claim or
portion thereof or issue or matter therein. The Company may overcome such
presumption only by its adducing clear and convincing evidence to the contrary.

(b) In making any Standard of Conduct Determination, the person or persons
making such determination shall presume that Indemnitee has satisfied the
applicable standard of conduct, and the Company may overcome such presumption
only by its adducing clear and convincing evidence to the contrary. The
knowledge and/or action, or failure to act, of any director, officer, employee,
agent or representative of the Company will not be imputed to Indemnitee for
purposes of any Standard of Conduct Determination. Any Standard of Conduct
Determination that Indemnitee has satisfied the applicable standard of conduct
shall be final and binding in all respects, including with respect to any
litigation or other action or proceeding initiated by Indemnitee to enforce his
or her rights hereunder. Any Standard of Conduct Determination that is adverse
to Indemnitee may be challenged by Indemnitee in the Court of Chancery of the
State of Delaware. No determination by the Company (including by its directors
or any Independent Counsel) that Indemnitee has not satisfied any applicable
standard of conduct shall be a defense to any Claim by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct.

(c) Without limiting the generality or effect of Section 9(b), (i) to the extent
that any Indemnifiable Claim relates to any entity or enterprise (other than the
Company) referred to in clause (i) of the first sentence of the definition of
“Indemnifiable Claim,” Indemnitee shall be deemed to have satisfied the
applicable standard of conduct if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the interests of such
entity or enterprise (or the owners or beneficiaries thereof, including in the
case of any employee benefit plan the participants and beneficiaries thereof)
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe that his or her conduct was unlawful, and (ii) in all cases, any
belief of Indemnitee that is based on the records or books of account of the
Company, including financial statements, or on information supplied to
Indemnitee by the directors or officers of the Company in the course of their
duties, or on the advice of legal counsel for the Company, the Board, any
committee of the Board or any director,

 

9



--------------------------------------------------------------------------------

or on information or records given or reports made to the Company, the Board,
any committee of the Board or any director by an independent certified public
accountant or by an appraiser or other expert selected by or on behalf of the
Company, the Board, any committee of the Board or any director shall be deemed
to be reasonable.

10. No Adverse Presumption. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or that indemnification hereunder is otherwise not
permitted.

11. Primacy of Company’s Obligations

(a) The rights of Indemnitee hereunder will be in addition to any other rights
Indemnitee may have against the Company under the Constituent Documents, or the
substantive laws of the Company’s jurisdiction of incorporation, any other
contract or otherwise (collectively, “Other Indemnity Provisions”); provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will be
deemed to have such greater right hereunder and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder. The
Company will not adopt any amendment to any of the Constituent Documents the
effect of which would be to deny, diminish or encumber Indemnitee’s right to
indemnification under this Agreement or any Other Indemnity Provision.

(b) The Company hereby acknowledges that Indemnitee may have rights to
indemnification for Losses provided by certain third parties (“Other
Indemnitor(s)”). The Company agrees with Indemnitee that the Company is the
indemnitor of first resort of Indemnitee with respect to matters for which
indemnification is provided under this Agreement and that the Company will be
obligated to make all payments due to or for the benefit of Indemnitee under
this Agreement without regard to any rights that Indemnitee may have against the
Other Indemnitor(s). The Company hereby waives any equitable rights to
contribution or indemnification from the Other Indemnitor in respect of any
amounts paid to Indemnitee hereunder. The Company further agrees that no payment
of Expenses or Losses by the Other Indemnitor to or for the benefit of
Indemnitee shall affect the obligations of the Company hereunder, and that the
Company shall be obligated to repay the Other Indemnitor for all amounts so paid
or reimbursed to the extent that the Company has an obligation to indemnify
Indemnitee for such Expenses or Losses hereunder.

12. Liability Insurance and Funding. For the duration of Indemnitee’s service as
a director and/or officer of the Company, and thereafter for so long as
Indemnitee shall be subject to any pending or possible Indemnifiable Claim, the
Company shall use reasonable efforts (taking into account the scope and amount
of coverage available relative to the cost thereof) to cause to be maintained in
effect policies of directors’ and officers’ liability insurance providing
coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’

 

10



--------------------------------------------------------------------------------

liability insurance. The Company shall provide Indemnitee with a copy of all
directors’ and officers’ liability insurance applications, binders, policies,
declarations, endorsements and other related materials, and shall provide
Indemnitee with a reasonable opportunity to review and comment on the same.
Without limiting the generality or effect of the two immediately preceding
sentences, the Company shall not discontinue or significantly reduce the scope
or amount of coverage from one policy period to the next (i) without the prior
approval thereof by a majority vote of the Incumbent Directors, even if less
than a quorum, or (ii) if at the time that any such discontinuation or
significant reduction in the scope or amount of coverage is proposed there are
no Incumbent Directors, without the prior written consent of Indemnitee (which
consent shall not be unreasonably withheld, delayed or conditioned). In all
policies of directors’ and officers’ liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors and officers most favorably insured by such
policy. The Company may, but shall not be required to, create a trust fund,
grant a security interest or use other means, including a letter of credit, to
ensure the payment of such amounts as may be necessary to satisfy its
obligations to indemnify and advance expenses pursuant to this Agreement.

13. Subrogation. Except as set forth in Section 11(b) of this Agreement (which,
in all events, shall supersede this Section 13 to the extent of any conflict),
in the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the related rights of recovery of
Indemnitee against other persons or entities (other than Indemnitee’s
successors), including any entity or enterprise referred to in clause (i) of the
definition of “Indemnifiable Claim” in Section 1(g). Indemnitee shall execute
all papers reasonably required to evidence such rights (all of Indemnitee’s
reasonable Expenses, including attorneys’ fees and charges, related thereto to
be reimbursed by or, at the option of Indemnitee, advanced by the Company).

14. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received and is entitled
to retain payment (net of any Expenses incurred in connection therewith and any
repayment by Indemnitee made with respect thereto) under any insurance policy,
the Constituent Documents and Other Indemnity Provisions or otherwise (including
from any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(g)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder; provided that the foregoing shall in no way
limit the obligations of the Company pursuant to Section 11(b).

15. Defense of Claims. Except for any Indemnifiable Claim asserted by or in the
right of the Company (as to which Indemnitee shall be entitled to exclusively
control the defense), the Company shall be entitled to participate at its own
expense in the defense of any Indemnifiable Claim or to assume the defense
thereof, with counsel reasonably satisfactory to Indemnitee. The Company’s
participation in the defense of any Indemnifiable Claim of which the Company has
not assumed the defense will not in any manner affect the rights of Indemnitee
under this Agreement, including Indemnitee’s right to control the defense of
such Indemnifiable Claims. With respect to the period (if any) commencing at the
time at which the Company notifies Indemnitee that the Company has assumed the
defense of any Indemnifiable Claim and

 

11



--------------------------------------------------------------------------------

continuing for so long as the Company shall be using its reasonable best efforts
to provide an effective defense of such Indemnifiable Claim, the Company shall
have the right to control the defense of such Indemnifiable Claim and shall have
no obligation under this Agreement in respect of any attorneys’ or experts’ fees
or expenses or any other costs or expenses paid or incurred by Indemnitee in
connection with defending such Indemnifiable Claim (other than such costs and
expenses paid or incurred by Indemnitee in connection with any cooperation in
the Company’s defense of such Indemnifiable Claim or other action undertaken by
Indemnitee at the request of the Company or with the consent of the Company
(which consent shall not be unreasonably withheld, conditioned or delayed));
provided that if Indemnitee believes, after consultation with counsel selected
by Indemnitee, that (a) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict,
(b) the named parties in any such Indemnifiable Claim (including any impleaded
parties) include both the Company and Indemnitee and Indemnitee shall conclude
that there may be one or more legal defenses available to him or her that are
different from or in addition to those available to the Company, or (c) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then Indemnitee shall be entitled to
retain and use the services of separate counsel (but not more than one law firm
plus, if applicable, local counsel in respect of any particular Indemnifiable
Claim) at the Company’s expense. Nothing in this Agreement shall limit
Indemnitee’s right to retain or use his or her own counsel at his or her own
expense in connection with any Indemnifiable Claim; provided that in all events
Indemnitee shall not unreasonably interfere with the conduct of the defense by
the Company of any Indemnifiable Claim that the Company shall have assumed and
of which the Company shall be using its reasonable best efforts to provide an
effective defense. The Company shall not be liable to Indemnitee under this
Agreement for any amounts paid in settlement of any threatened or pending
Indemnifiable Claim effected without the Company’s prior written consent. The
Company shall not, without the prior written consent of Indemnitee, effect any
settlement of any threatened or pending Indemnifiable Claim to which Indemnitee
is, or could have been, a party unless such settlement solely involves the
payment of money and includes a complete and unconditional release of Indemnitee
from all liability on any claims that are the subject matter of such
Indemnifiable Claim. Neither the Company nor Indemnitee shall unreasonably
withhold, condition or delay its consent to any proposed settlement; provided
that Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.

16. Successors and Binding Agreement.

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegatable by the Company.

 

12



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in
Sections 16(a) and 16(b). Without limiting the generality or effect of the
foregoing, Indemnitee’s right to receive payments hereunder shall not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by Indemnitee’s will or by the laws of descent and
distribution, and, in the event of any attempted assignment or transfer contrary
to this Section 16(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.

17. Notices. For all purposes of this Agreement, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given when
hand delivered or dispatched by electronic facsimile transmission (with receipt
thereof orally confirmed), or five business days after having been mailed by
United States registered or certified mail, return receipt requested, postage
prepaid or one business day after having been sent for next-day delivery by a
nationally recognized overnight courier service, addressed to the Company (to
the attention of the Secretary of the Company) and to Indemnitee at the
applicable address shown on the signature page hereto, or to such other address
as any party hereto may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address will be effective only upon
receipt.

18. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Chancery Court of the
State of Delaware for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the Chancery Court of
the State of Delaware.

19. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.

 

13



--------------------------------------------------------------------------------

20. Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party hereto that are not set forth expressly in this Agreement.

21. Legal Fees and Expenses; Interest.

(a) It is the intent of the Company that Indemnitee not be required to incur
legal fees and or other Expenses associated with the interpretation, enforcement
or defense of Indemnitee’s rights under this Agreement by litigation or
otherwise because the cost and expense thereof would substantially detract from
the benefits intended to be extended to Indemnitee hereunder. Accordingly,
without limiting the generality or effect of any other provision hereof, if it
should appear to Indemnitee that the Company has failed to comply with any of
its obligations under this Agreement (including its obligations under Section 3)
or in the event that the Company or any other person takes or threatens to take
any action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Company irrevocably authorizes Indemnitee from time to time to
retain counsel of Indemnitee’s choice, at the expense of the Company as
hereafter provided, to advise and represent Indemnitee in connection with any
such interpretation, enforcement or defense, including the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, stockholder or other person affiliated with the Company,
in any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Indemnitee’s entering into an attorney-client relationship with such
counsel, and in that connection the Company and Indemnitee agree that a
confidential relationship shall exist between Indemnitee and such counsel. The
Company will pay and be solely financially responsible for any and all
attorneys’ and related fees and expenses incurred by Indemnitee in connection
with any of the foregoing to the fullest extent permitted or required by
applicable law, including but not limited to the laws of the State of Delaware
and the U.S. federal securities laws, in effect on the date hereof or as such
laws may from time to time hereafter be amended to increase the scope of such
permitted or required payment of such fees and expenses.

(b) Any amount due to Indemnitee under this Agreement that is not paid by the
Company by the date on which it is due will accrue interest at the maximum legal
rate under Delaware law from the date on which such amount is due to the date on
which such amount is paid to Indemnitee.

22. Certain Interpretive Matters. Unless the context of this Agreement otherwise
requires, (a) “it” or “its” or words of any gender include each other gender,
(b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms “
“Section” or “Exhibit” refer to the specified Section or Exhibit of or to this

 

14



--------------------------------------------------------------------------------

Agreement, (e) the terms “include,” “includes” and “including” will be deemed to
be followed by the words “without limitation” (whether or not so expressed), and
(f) the word “or” is disjunctive but not exclusive. Whenever this Agreement
refers to a number of days, such number will refer to calendar days unless
business days are specified and whenever action must be taken (including the
giving of notice or the delivery of documents) under this Agreement during a
certain period of time or by a particular date that ends or occurs on a
non-business day, then such period or date will be extended until the
immediately following business day. As used herein, “business day” means any day
other than Saturday, Sunday or a United States federal holiday.

23. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed to be an original but all of which together shall constitute one
and the same agreement.

[Signatures Appear on Following Page]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.

 

SAExploration Holdings, Inc. 1160 Dairy Ashford Road, Suite 160 Houston, Texas
77079 By:  

 

  Name:   Title: [INDEMNITEE] [Address]

 

[Indemnitee]

 

16



--------------------------------------------------------------------------------

EXHIBIT A

UNDERTAKING

This Undertaking is submitted pursuant to the Director and Officer
Indemnification Agreement, dated as of             ,          (the
“Indemnification Agreement”), between SAExploration Holdings, Inc., a Delaware
corporation (the “Company”), and the undersigned. Capitalized terms used and not
otherwise defined herein have the meanings ascribed to such terms in the
Indemnification Agreement.

The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with             (the “Indemnifiable Claim”).

The undersigned hereby undertakes to repay the [payment], [advancement],
[reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request to the extent it is determined,
following the final disposition of the Indemnifiable Claim and in accordance
with Section 8 of the Indemnification Agreement, that the undersigned is not
entitled to indemnification by the Company under the Indemnification Agreement
with respect to the Indemnifiable Claim.

IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this
            day of             ,         .

 

 

[Indemnitee]